     Case 2:21-cv-03720-PA-JC Document 1 Filed 04/30/21 Page 1 of 11 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 323-306-4234
 6
     Fax: 866-633-0228
     tfriedman@toddflaw.com
 7   abacon@toddflaw.com
 8
     mgeorge@toddflaw.com
     Attorneys for Plaintiff
 9
                         UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
     DALE ROSS, individually and on
                                 )              Case No.
12
     behalf of all others similarly situated,
                                 )
13                               )              CLASS ACTION
     Plaintiff,                  )
14
                                 )              COMPLAINT FOR VIOLATIONS
15          vs.                  )              OF:
16                               )
     NEWREZ LLC DBA SHELLPOINT )                   1.      VIOLATIONS OF
17                                                         ELECTRONIC FUNDS
     MORTGAGE SERVICING and DOES )                         TRANSFER ACT [15 U.S.C.
18   1-20,                       )                         §1693 ET SEQ.]
                                 )                 2.      CONVERSION
19
     Defendant(s).               )
20                               )              DEMAND FOR JURY TRIAL
21
22         Plaintiff DALE ROSS (“Plaintiff”), on behalf of herself and all others
23   similarly situated, alleges the following against Defendant NEWREZ LLC DBA
24   SHELLPOINT MORTGAGE SERVICING upon information and belief based
25   upon personal knowledge:
26                                    INTRODUCTION
27         1.     Plaintiff’s Class Action Complaint is brought pursuant to the
28   Electronic Funds Transfer Act, 15 U.S.C. 1693 et seq. (“EFTA”).


                                   CLASS ACTION COMPLAINT
                                              -1-
     Case 2:21-cv-03720-PA-JC Document 1 Filed 04/30/21 Page 2 of 11 Page ID #:2




 1         2.      Plaintiff, individually, and on behalf of all others similarly situated,
 2   brings this Complaint for damages, injunctive relief, and any other available legal
 3   or equitable remedies, resulting from the illegal actions of Defendants debiting
 4   Plaintiff’s and also the putative Class members’ bank accounts on a recurring
 5
     basis without obtaining a written authorization signed or similarly authenticated
 6
     for preauthorized electronic fund transfers from Plaintiff’s and also the putative
 7
     Class members’ accounts, thereby violating Section 907(a) of the EFTA, 15
 8
     U.S.C. § 1693e(a), and Section 205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).
 9
     Plaintiff alleges as follows upon personal knowledge as to herself and her own
10
     acts and experiences, and, as to all other matters, upon information and belief,
11
     including investigation conducted by her attorneys.
12
                               JURISDICTION AND VENUE
13
14
           3.      This Court has jurisdiction under 28 U.S.C. § 1331, because this

15   action is brought pursuant to the EFTA, 15 U.S.C. § 1693 et seq.

16         4.      Jurisdiction of this Court arises pursuant to 15 U.S.C. § 1693(m),
17   which states that, “without regard to the amount in controversy, any action under
18   this section may be brought in any United States district court.”
19         5.      This court has supplemental jurisdiction for Plaintiff’s claims for
20   Conversion.
21         6.      Venue and personal jurisdiction in this District are proper pursuant to
22   28 U.S.C. § 1391(b) because Plaintiff resides within this District and Defendant
23   does or transact business within this District, and a material portion of the events
24   at issue occurred in this District.
25
                                           PARTIES
26
           7.      Plaintiff, DALE ROSS (“PLAINTIFF”), is a natural person residing
27
     in Los Angeles County in the state of California, and is a “consumer” as defined
28
     by 15 U.S.C. § 1693a(6).

                                    CLASS ACTION COMPLAINT
                                               -2-
     Case 2:21-cv-03720-PA-JC Document 1 Filed 04/30/21 Page 3 of 11 Page ID #:3




 1         8.      At all relevant times herein, DEFENDANT, NEWREZ LLC DBA
 2   SHELLPOINT MORTGAGE SERVICING (“DEFENDANT”), was a company
 3   engaged in the business of providing Mortgage loan financing.
 4         9.      The above-named Defendant, and its subsidiaries and agents, are
 5
     collectively referred to as “Defendants.” The true names and capacities of the
 6
     Defendants sued herein as DOE DEFENDANTS 1 through 20, inclusive, are
 7
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 8
     names.      Each of the Defendants designated herein as a DOE is legally
 9
     responsible for the unlawful acts alleged herein. Plaintiff will seek leave of
10
     Court to amend the Complaint to reflect the true names and capacities of the
11
     DOE Defendants when such identities become known.
12
           10.     Plaintiff is informed and believes that at all relevant times, each and
13
14
     every Defendant was acting as an agent and/or employee of each of the other

15   Defendants and was acting within the course and scope of said agency and/or

16   employment with the full knowledge and consent of each of the other
17   Defendants. Plaintiff is informed and believes that each of the acts and/or
18   omissions complained of herein was made known to, and ratified by, each of the
19   other Defendants.
20                         FACTUAL ALLEGATIONS - EFTA
21         11.     Prior to September of 2019, Plaintiff entered into an agreement with
22   Defendant, whereby Defendant would deduct funds from Plaintiff’s account on a
23   reoccurring basis to pay for her mortgage. Despite Plaintiff being automatically
24   changed by Defendant, and despite making timely payments, Plaintiff was
25
     charged a thirty-five dollar ($35.00) late fee multiple times on a reoccurring
26
     basis, without Plaintiff’s consent or authorization.
27
           12.     Defendant’s automatic withdrawals caused an overdraft on
28
     Plaintiff’s bank account, causing her actual injury in the forms of additional fees.

                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 2:21-cv-03720-PA-JC Document 1 Filed 04/30/21 Page 4 of 11 Page ID #:4




 1         13.    Plaintiff never provided Defendant with any authorization to deduct
 2   these additional sums of money on a regular recurring basis from Plaintiff’s
 3   banking account. Nor did Plaintiff owe said fees, as she was making timely
 4   payments on her loan.
 5
           14.    Defendants continue to deduct this monthly sum from Plaintiff for
 6
     several months without Plaintiff’s authorization.
 7
           15.    Further, Defendants did not provide to Plaintiff, nor did Plaintiff
 8
     execute, any written or electronic writing memorializing or authorizing these
 9
     recurring or automatic payments.
10
           16.    Plaintiff alleges such activity to be in violation of the Electronic
11
     Funds Transfer Act, 15 U.S.C. 1693 et seq. (“EFTA”), and its surrounding
12
     regulations, including, but not limited to, 12 C.F.R. §§1005.7, 1005.8, and
13
14
     1005.9.

15                         CLASS ACTION ALLEGATIONS

16         17.    Plaintiff brings this action on behalf of herself and all others
17   similarly situated, as a member of the proposed class (hereafter “The Class”)
18   defined as follows:
19
                  All persons in the United States whose bank accounts
                  were debited on a reoccurring basis by Defendants
20                without Defendants obtaining a written authorization
21                signed or similarly authenticated for preauthorized
                  electronic fund transfers within the one year prior to the
22                filing of this Complaint through the date of class
23                certification.
24         18.    Plaintiff represents, and is a member of, The Class, consisting of all
25   persons within the United States whose bank account was debited on a recurring
26   basis by Defendants without Defendants obtaining a written authorization signed
27   or similarly authenticated for preauthorized electronic fund transfers within the
28   one year prior to the filing of this Complaint through the date of class


                                  CLASS ACTION COMPLAINT
                                             -4-
     Case 2:21-cv-03720-PA-JC Document 1 Filed 04/30/21 Page 5 of 11 Page ID #:5




 1   certification.
 2          19.       Defendants, their employees and agents are excluded from The
 3   Class. Plaintiff does not know the number of members in The Class, but believes
 4   the Class members number in the hundreds, if not more. Thus, this matter should
 5
     be certified as a Class Action to assist in the expeditious litigation of the matter.
 6
            20.       The Class is so numerous that the individual joinder of all of its
 7
     members is impractical. While the exact number and identities of The Class
 8
     members are unknown to Plaintiff at this time and can only be ascertained
 9
     through appropriate discovery, Plaintiff is informed and believes and thereon
10
     alleges that The Class includes hundreds, if not thousands, of members. Plaintiff
11
     alleges that The Class members may be ascertained by the records maintained by
12
     Defendants.
13
14
            21.       This suit is properly maintainable as a class action pursuant to Fed.

15   R. Civ. P. 23(a) because the Class is so numerous that joinder of the Class

16   members is impractical and the disposition of their claims in the class action will
17   provide substantial benefits both to the parties and to the Court.
18          22.       There are questions of law and fact common to the Class affecting
19   the parties to be represented.          The questions of law and fact to the Class
20   predominate over questions which may affect individual Class members and
21   include, but are not necessarily limited to, the following:
22          a.        The members of the Class were not provided with, nor did they
23                    execute, written agreements memorializing the automatic or
24                    recurring electronic payments.
25
            b.        Defendants did not request, nor did it provide, Class members with
26
                      written agreements memorializing the automatic or recurring
27
                      electronic payments.
28
            c.        The members of the Class did not provide either a written (“wet”) or

                                     CLASS ACTION COMPLAINT
                                                -5-
     Case 2:21-cv-03720-PA-JC Document 1 Filed 04/30/21 Page 6 of 11 Page ID #:6




 1                otherwise electronic signature authorizing the automatic or recurring
 2                electronic payments.
 3         d.     Despite not providing written or electronic authorization for
 4                payments to be drawn from their accounts, Defendants took
 5
                  unauthorized payments from Class members’ accounts.
 6
           23.    As someone whose bank account was debited on a reoccurring basis
 7
     by Defendants without Defendants obtaining a written authorization signed or
 8
     similarly authenticated for preauthorized electronic fund transfers, Plaintiff is
 9
     asserting claims that are typical of The Class.
10
           24.    Plaintiff will fairly and adequately protect the interests of the
11
     members of The Class. Plaintiff has retained attorneys experienced in the
12
     prosecution of class actions.
13
14
           25.    A class action is superior to other available methods of fair and

15   efficient adjudication of this controversy, since individual litigation of the claims

16   of all Class members is impracticable. Even if every Class member could afford
17   individual litigation, the court system could not. It would be unduly burdensome
18   to the courts in which individual litigation of numerous issues would proceed.
19   Individualized litigation would also present the potential for varying, inconsistent,
20   or contradictory judgments and would magnify the delay and expense to all
21   parties and to the court system resulting from multiple trials of the same complex
22   factual issues. By contrast, the conduct of this action as a class action presents
23   fewer management difficulties, conserves the resources of the parties and of the
24   court system, and protects the rights of each Class member.
25
           26.    The prosecution of separate actions by individual Class members
26
     would create a risk of adjudications with respect to them that would, as a practical
27
     matter, be dispositive of the interests of the other Class members not parties to
28
     such adjudications or that would substantially impair or impede the ability of such

                                     CLASS ACTION COMPLAINT
                                                -6-
     Case 2:21-cv-03720-PA-JC Document 1 Filed 04/30/21 Page 7 of 11 Page ID #:7




 1   non-party Class members to protect their interests.
 2         27.    Defendants have acted or refused to act in respects generally
 3   applicable to The Class, thereby making appropriate final and injunctive relief
 4   with regard to the members of the Class as a whole.
 5
           28.    Defendants failed to comply with the writing and notice
 6
     requirements of § 907(a) of the EFTA, 15 U.S.C. § 1693e(a) as to the Class
 7
     members with respect to the above alleged transactions.
 8
           29.    Section 907(a) of the EFTA, 15 U.S.C. §1693e(a), provides that a
 9
     “preauthorized electronic fund transfer from a consumer’s account may be
10
     authorized by the consumer only in writing, and a copy of such authorization
11
     shall be provided to the consumer when made.”
12
           30.    Section 903(9) of the EFTA, 15 U.S.C. § 1693a(9), provides that the
13
14
     term “preauthorized electronic fund transfer” means “an electronic fund transfer

15   authorized in advance to recur at substantially regular intervals.”

16         31.    Section 205.l0(b) of Regulation E, 12 C.F.R. § 205.l0(b), provides
17   that “[p]reauthorized electronic fund transfers from a consumer’s account may be
18   authorized only by a writing signed or similarly authenticated by the consumer.
19   The person that obtains the authorization shall provide a copy to the consumer.”
20         32.    Section 205.10(b) of the Federal Reserve Board's Official Staff
21   Commentary to Regulation E, 12 C.F.R. § 205.l0(b), Supp. I, provides that “[t]he
22   authorization process should evidence the consumer’s identity and assent to the
23   authorization.” Id. at ¶10(b), comment 5. The Official Staff Commentary further
24   provides that “[a]n authorization is valid if it is readily identifiable as such and
25
     the terms of the preauthorized transfer are clear and readily understandable.” Id.
26
     at ¶10(b), comment 6.
27
           33.    In multiple instances, Defendants debited bank accounts of the Class
28
     members on a recurring basis without obtaining a written authorization signed or

                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 2:21-cv-03720-PA-JC Document 1 Filed 04/30/21 Page 8 of 11 Page ID #:8




 1   similarly authenticated by the respective Class members for preauthorized
 2   electronic fund transfers from the accounts of the respective Class members,
 3   thereby violating § 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section
 4   205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).
 5
           34.    In multiple instances, Defendants debited Class members’ bank
 6
     accounts on a recurring basis without providing a copy of a written authorization
 7
     signed or similarly authenticated by the respective Class members for
 8
     preauthorized electronic funds transfers, thereby violating Section 907(a) of the
 9
     EFTA, 15 U.S.C. § 1693e(a), and Section 205.10(b) of Regulation E, 12 C.F.R. §
10
     205.l0(b).
11
           35.    The size and definition of the Class can be identified through
12
     Defendant’s records and/or Defendant’s agents’ records.
13
                                      COUNT I:
14       VIOLATIONS OF THE ELECTRONIC FUNDS TRANSFER ACT
15                       (On Behalf of Plaintiff and the Class)
16         36.    Plaintiff reincorporates by reference all of the preceding paragraphs.
17         37.    Section 907(a) of the EFTA, 15 U.S.C. §1693e(a), provides that a
18   “preauthorized electronic fund transfer from a consumer’s account may be
19   authorized by the consumer only in writing, and a copy of such authorization
20   shall be provided to the consumer when made.”
21         38.    Section 903(9) of the EFTA, 15 U.S.C. § 1693a(9), provides that the
22   term “preauthorized electronic fund transfer” means “an electronic fund transfer
23   authorized in advance to recur at substantially regular intervals.”
24
           39.    Section 205.l0(b) of Regulation E, 12 C.F.R. § 205.l0(b), provides
25
     that “[p]reauthorized electronic fund transfers from a consumer’s account may be
26
     authorized only by a writing signed or similarly authenticated by the consumer.
27
     The person that obtains the authorization shall provide a copy to the consumer.”
28



                                  CLASS ACTION COMPLAINT
                                             -8-
     Case 2:21-cv-03720-PA-JC Document 1 Filed 04/30/21 Page 9 of 11 Page ID #:9




 1         40.    Section 205.10(b) of the Federal Reserve Board's Official Staff
 2   Commentary to Regulation E, 12 C.F.R. § 205.l0(b), Supp. I, provides that “[t]he
 3   authorization process should evidence the consumer’s identity and assent to the
 4   authorization.” Id. at ¶10(b), comment 5. The Official Staff Commentary further
 5
     provides that “[a]n authorization is valid if it is readily identifiable as such and
 6
     the terms of the preauthorized transfer are clear and readily understandable.” Id.
 7
     at ¶10(b), comment 6.
 8
           41.    In multiple instances, Defendants have debited Plaintiff’s and also
 9
     the putative Class members’ bank accounts on a recurring basis without obtaining
10
     a written authorization signed or similarly authenticated for preauthorized
11
     electronic fund transfers from Plaintiff’s and also the putative Class members’
12
     accounts, thereby violating Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a),
13
14
     and Section 205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).

15         42.    In multiple instances, Defendants have debited Plaintiff’s and also

16   the putative Class members’ bank accounts on a recurring basis without providing
17   a copy of a written authorization signed or similarly authenticated by Plaintiff or
18   the putative Class members for preauthorized electronic fund transfers, thereby
19   violating Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section
20   205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).
21                               PRAYER FOR RELIEF
22         WHEREFORE, Plaintiff, DALE ROSS, individually, and on behalf of all
23   others similarly situated, respectfully requests judgment be entered against
24   Defendant, NEWREZ LLC DBA SHELLPOINT MORTGAGE SERVICING, for
25
     the following:
26
           43.    That this action be certified as a class action on behalf of The Class
27
     and Plaintiff be appointed as the representative of The Class;
28
           44.    Statutory damages of $1,000.00, per Class Member, pursuant to the

                                  CLASS ACTION COMPLAINT
                                             -9-
     Case 2:21-cv-03720-PA-JC Document 1 Filed 04/30/21 Page 10 of 11 Page ID #:10




 1   Electronic Fund Transfer Act, §916(a)(2)(A);
 2          45.   Actual damages;
 3          46.   Costs and reasonable attorneys’ fees pursuant to the Electronic Fund
 4   Transfer Act, § 916(a)(3);
 5
            47.   For prejudgment interest at the legal rate; and
 6
            48.   Any other relief this Honorable Court deems appropriate.
 7                                         COUNT II:
 8                                       CONVERSION
                             (On Behalf of Plaintiff and the Class)
 9
            49.   Conversion is any act of dominion wrongfully exerted over another's
10
     personal property. There must exist an actual interference with one's ownership or
11
     right of possession. Fisher v. Machado (1996) 50 Cal.App. 4th 1069,1073, 58
12
     Cal.Rptr. 2d 213; Weiss v. Marcus (1975) 51 Cal. App. 3d 590,599, 124 Cal.Rptr.
13
14
     297.

15          50.   Conversion is a strict liability tort. Burlesci v. Petersen (1998) 68
16   Cal.App. 4th 1062, 1065, 80 Cal.Rptr. 2d 704. Generally, the converted property
17   must be tangible. Thrifty- Tel, Inc. v. Bezenek 15 (1996) 46 Cal.App. 4th 1559,
18   54 Cal.Rptr.2d 468. A manual taking of the property is not necessary; it is only
19   necessary that there be an assumption of control or ownership over the property,
20   or that the converter has applied the property to his own use. Oakdale Village
21   Group v. Fong (1996) 43 Cal. App. 4th 539, 543-544, 50 Cal.Rptr.2d 810.
22          51.   By reason of the aforesaid conduct, Defendant wrongfully exercised
23   dominion and control over Plaintiff's and Class Members’ property. Defendant
24
     willfully interfered with the use and enjoyment of Plaintiff's and Class Members’
25
     property and transferred the same to themselves by virtue of coercing Plaintiff
26
     and Class Members to purchase replacement devices from Defendant.
27
            52.   As a direct and proximate result of the conversion of Plaintiff's and
28



                                  CLASS ACTION COMPLAINT
                                            -10-
     Case 2:21-cv-03720-PA-JC Document 1 Filed 04/30/21 Page 11 of 11 Page ID #:11




 1   Class Members’ property, Plaintiff and Class Members have sustained general
 2   and special damages in an amount according to proof.
 3         53.     The conduct of Defendant was despicable, fraudulent, malicious,
 4   oppressive and in reckless and/or conscious disregard to the rights of Plaintiff and
 5
     Class Members, entitling Plaintiff and Class Members to punitive and exemplary
 6
     damages in an amount sufficient to punish said Defendant and deter similar
 7
     wrongdoing by others.
 8
                                      TRIAL BY JURY
 9
           54.    Pursuant to the Seventh Amendment to the Constitution of the
10
     United States of America, Plaintiff is entitled to, and demands, a trial by jury.
11
12
                  Respectfully submitted this 21st day of December 2020.
13
14                             LAW OFFICES OF TODD M. FRIEDMAN, P.C.
15
16                             By:    /s/ Todd M. Friedman
17                                    Todd M. Friedman
                                      Law Offices of Todd M. Friedman
18                                    Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                            -11-
